Exhibit 10.5

EXECUTION VERSION

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of September 26, 2018,
is by and among CANTOR FITZGERALD SECURITIES, as agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “ABL
Agent”), DELAWARE TRUST COMPANY, as administrative agent and collateral agent
(in such capacities with its successors and assigns, and as more specifically
defined below, the “Term Agent”) and WILMINGTON SAVINGS FUND SOCIETY, FSB, as
trustee and collateral trustee (in such capacities, with its successors and
assigns, and as more specifically defined below, the “Convertible Noteholder
Trustee”).

WHEREAS, SAExploration, Inc., a Delaware corporation (the “ABL Borrower”),
SAExploration Holdings, Inc., a Delaware corporation (“Holdings”) and certain
subsidiaries of Holdings, as Guarantors, the lenders from time to time party
thereto (“ABL Lenders”) and the ABL Agent are parties to that certain Third
Amended and Restated Credit and Security Agreement dated as of even date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), pursuant to which, among other things, the ABL Lenders
have agreed to make loans and extend other financial accommodations to the ABL
Borrower subject to the terms and conditions therein, which loans and financial
accommodations are guaranteed by the other Loan Parties (as defined below);

WHEREAS, Holdings, as borrower, certain subsidiaries of Holdings (including the
ABL Borrower), as Guarantors, the lenders from time to time party thereto (the
“Term Lenders”) and the Term Agent are parties to that certain Term Loan and
Security Agreement, dated as of June 29, 2016, (as amended by Amendment No. 1
dated as of October 24, 2016, Amendment No. 2 dated as of September 8, 2017,
Amendment No. 3 dated as of February 28, 2018, Amendment No. 4 dated as of
July 25, 2018, and Amendment No. 5 dated as of the date hereof, as further
amended, restated, supplemented or otherwise modified from time to time, the
“Term Credit Agreement”), pursuant to which, among other things, the Term
Lenders made loans and extended other financial accommodations to Holdings,
which loans and financial accommodations are guaranteed by the other Loan
Parties (as defined below);

WHEREAS, Holdings, certain subsidiaries of Holdings (including the ABL
Borrower), as guarantors, and the Convertible Noteholder Trustee are parties to
that certain Senior Secured Convertible Notes Indenture dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Convertible Note Indenture”), pursuant to which, among other things,
Holdings issued secured convertible notes in the aggregate original principal
amount of $60,000,000 (the “Convertible Notes”), which Convertible Notes are
guaranteed by certain Subsidiaries of Holdings;

WHEREAS, the Loan Parties have granted to the ABL Agent security interests in
the ABL Collateral (as defined below) as security for payment and performance of
the ABL Obligations (as defined below);

WHEREAS, the Loan Parties have granted to the Term Agent security interests in
the Term Collateral (as defined below) as security for payment and performance
of the Term Obligations (as defined below); and

WHEREAS, the Loan Parties have granted to the Convertible Noteholder Trustee
security interests in the Convertible Note Collateral (as defined below) as
security for payment and performance of the Convertible Note Indenture
Obligations (as defined below).

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows.



--------------------------------------------------------------------------------

SECTION 1. Definitions; Rules of Construction.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records and Supporting Obligations.

1.2 Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agent” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement ABL Agreement, the ABL Agent shall be the Person
identified as such in such agreement.

“ABL Agent Cash Collateral” means cash collateral for letter of credit or
Hedging Obligations that is pledged or delivered to ABL Agent for Hedge
Obligations and letters of credit issued by ABL Agent securing, in the case of
letters of credit, an amount not to exceed 105% of the face amount of cash
collateralized letters of credit issued upon the application of ABL Borrower
and, in the case of Hedging Obligations, not to exceed the amount of such
Hedging Obligations.

“ABL Agreement” means the collective reference to (a) the ABL Credit Agreement,
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the ABL Credit Agreement
(regardless of whether such replacement, refunding or refinancing is a “working
capital” facility, asset-based facility or otherwise) or any other agreement or
instrument referred to in this clause (b) unless such agreement or instrument
expressly provides that it is not intended to be and is not an ABL Agreement
hereunder (a “Replacement ABL Agreement”). Any reference to the ABL Agreement
hereunder shall be deemed a reference to any ABL Agreement then extant.

“ABL Borrower” has the meaning set forth in the recitals above.

“ABL Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is obtained, granted or purported to be granted at any time to
the ABL Agent, for the benefit of the ABL Secured Parties, as security for any
ABL Obligation.

“ABL Credit Agreement” has the meaning set forth in the recitals above.

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other ABL Loan Document.

“ABL Guarantee” means any Guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lenders” has the meaning set forth in the recitals above. In the case of
any Replacement ABL Agreement, the ABL Lenders shall be the Persons identified
as such in such agreement.

“ABL Lien” means any Lien created by or pursuant to the ABL Security Documents.

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“ABL Obligations” means (a) all principal of and interest (including any
Post-Petition Interest), costs and premium (if any) on all loans and other
extensions of credit made pursuant to the ABL Agreement and/or any DIP Financing
by some or all of the ABL Secured Parties to the extent permitted hereunder,
(b) all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the ABL Agreement, (c) all Guarantee obligations,
indemnities, fees, expenses and other amounts payable from time to time pursuant
to the ABL Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding, and (d) all other “Obligations” as defined under any ABL
Agreement, including, without limitation, Banking Services Obligations and
Hedging Obligations. To the extent any payment with respect to any ABL
Obligation (whether by or on behalf of any Loan Party, as Proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance, fraudulent transfer or a preference in any respect, set aside or
required to be paid to a debtor in possession, any Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the ABL Agent and the other Classes of Secured Parties, be deemed
to be reinstated and outstanding as if such payment had not occurred.

“ABL Obligations Cap” means the amount of $30,000,000, plus fees, costs, and
interest thereon, plus Hedging Obligations relating to the ABL Obligations not
to exceed $5,000,000, plus Indebtedness at any time owing to ABL Agent on
account of a DIP Financing in a principal amount not to exceed $5,000,000.

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations
and in the case of any sale of ABL Collateral, any Excess ABL Obligations) have
been indefeasibly paid in cash in full (or cash collateralized or defeased in
accordance with the terms of the ABL Documents), (b) all commitments to extend
credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit issued under the ABL Documents (other than such as
have been cash collateralized or defeased in accordance with the terms of the
ABL Documents), (d) any other conditions to termination of the ABL Liens set
forth in Section 2.10 of the ABL Credit Agreement have been satisfied, and
(e) so long as the Junior Obligations Payment Date shall not have occurred, the
ABL Agent has delivered a written notice to the applicable Representative(s)
stating that the events described in clauses (a), (b), (c), and (d), have
occurred to the satisfaction of the ABL Agent.

“ABL Retained Interest” has the meaning set forth in Section 7.5(a).

“ABL Secured Parties” means the ABL Agent and the ABL Lenders.

“ABL Security Documents” means any and all agreements securing satisfaction of
the ABL Obligations, including the ABL Credit Agreement, those certain Deposit
Account Control Agreements, to be entered into by and among the ABL Agent, the
Term Agent, the Convertible Noteholder Trustee, the ABL Borrower, and/or certain
other Loan Parties or as may be amended and/or amended and restated to add the
Term Agent and Convertible Noteholder Trustee as parties thereto as contemplated
by the Loan Documents, that certain Trademark Security Agreement between the ABL
Agent and the ABL Borrower, that certain Copyright Security Agreement, as
amended, between the ABL Agent and certain other Loan Parties, that certain
First Amended and Restated Preferred Ship Mortgage dated as of the date hereof,
executed by SAExploration Seismic Services (US), LLC in favor of the ABL Agent,
and any other ABL Loan Documents under which a security interest is granted to
the ABL Agent.

“Additional Debt” has the meaning set forth in Section 10.5(b).

 

- 3 -



--------------------------------------------------------------------------------

“Additional Term Agreement” means any agreement approved for designation as such
by the Representatives in any Additional Indebtedness Joinder and Designation
delivered to the Loan Parties after the date hereof, a form of which is attached
hereto as Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.

“Banking Services Obligations” means with respect to any Loan Party, any
obligations of such Loan Party owed to ABL Agent (or any of its affiliates) in
respect of Cash Management Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(3) with respect to a limited liability company, the direct or indirect managing
member or members or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” means, (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) in the equity
of such entity, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) in the case of any other entity, any other interests or participations that
confer on a Person that right to receive a share of the profits and losses of,
or distributions of assets of, the issuing entity, but excluding for each of
(a) through (d) any debt securities convertible or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

- 4 -



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Secured Obligations, refers to
whether such Secured Obligations are the ABL Obligations (other than the Excess
ABL Obligations), the Term Obligations, the Convertible Note Indenture
Obligations and the Excess ABL Obligations, (b) any Representative, refers to
whether such Representative is the ABL Agent (on account of the ABL Obligations
(other than the Excess ABL Obligations)), the ABL Agent (on account of the
Excess ABL Obligations), the Term Agent (on account of the Term Obligations) or
the Convertible Noteholder Trustee (on account of the Convertible Note Indenture
Obligations), (c) any Secured Parties, refers to whether such Secured Parties
are the ABL Secured Parties (on account of the ABL Obligations (other than the
Excess ABL Obligations)), the ABL Secured Parties (on account of the Excess ABL
Obligations), the Term Secured Parties (on account of the Term Obligations), or
the Convertible Note Secured Parties (on account of the Convertible Note
Indenture Obligations) and/or (d) any Loan Documents, refers to whether such
Loan Documents are the ABL Documents (on account of the ABL Obligations (other
than the Excess ABL Obligations)), the ABL Documents (on account of the Excess
ABL Obligations), the Term Documents (on account of the Term Obligations or the
Convertible Note Indenture Documents (on account of the Convertible Note
Indenture Obligations).

“Collateral” means all existing and future assets and property of Holdings, each
Domestic Subsidiary of Holdings (including the ABL Borrower) and each other
Subsidiary of Holdings that becomes party to any Loan Documents after the date
hereof, with respect to which a Lien is granted as security for any Secured
Obligations under each Class of Loan Documents, including without limitation all
now owned or hereafter acquired and/or developed:

 

  (1)

Accounts (as defined in the UCC), payment intangibles and all other receivables;

 

  (2)

Equipment (as defined in the UCC) and documents therefor;

 

  (3)

Investment Property (as defined in the UCC);

 

  (4)

commodity accounts, deposit accounts, collection accounts and securities
accounts (including all cash, cash equivalents, financial assets, negotiable
instruments and other evidence of payment, and other funds on deposit therein or
credited thereto);

 

  (5)

letter of credit rights, supporting obligations and commercial tort claims with
respect to any of the foregoing and letters of credit transferred to the ABL
Agent;

 

  (6)

all contracts, contract rights, Inventory, General Intangibles, documents,
Chattel Paper (whether tangible or electronic) (each as defined in the UCC),
drafts and acceptances, payment intangibles and instruments, in each case, in
connection with, used in, acquired for, or necessary to the realization on any
of the assets identified in clauses (1) through (5); excluding intercompany
notes by or among Holdings and any of its Subsidiaries;

 

  (7)

all other tangible and intangible property of Holdings, its Domestic
Subsidiaries and each of its other Subsidiaries that becomes a party to the Loan
Documents after the date hereof;

 

  (8)

all books and records relating to the items referred to in items (1) through
(7); and

 

- 5 -



--------------------------------------------------------------------------------

  (9)

receivables due to any from Alaska Seismic Ventures and any tax credit, tax
certificate, tax refund or refund claim assigned or issued to any Loan Party in
connection therewith, including any Alaska Tax Credits; and

 

  (10)

all collateral security and guarantees with respect to any of the foregoing and,
subject to the terms of this Agreement, all proceeds, products, substitutions,
replacements, accessions, cash, money, insurance proceeds, instruments,
securities, security entitlements, financial assets and deposit accounts
received as proceeds of any of the foregoing and any other “proceeds” of the
above as such are set forth in the ABL Credit Agreement; provided that any
Collateral, regardless of type, received in exchange for any Collateral pursuant
to an Enforcement Action pursuant to the terms of the ABL Credit Agreement (or
the Term Credit Agreement in the event the ABL Credit Agreement has been paid in
cash in full) and this Agreement shall be treated as Collateral under this
Agreement and the Security Documents.

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same or substantially similar Senior
Collateral, granted by the same Loan Party, as applicable.

“Controlling Senior Representative” means (a) the ABL Agent (on account of the
ABL Obligations (other than the Excess ABL Obligations)) unless (and until) the
ABL Obligations Payment Date shall have occurred, (b) thereafter, the Term Agent
unless (and until) the Term Obligations Payment Date shall have occurred,
(c) thereafter, the Convertible Noteholder Trustee unless (and until) the
Convertible Note Obligations Payment Date shall have occurred, and
(d) thereafter, the ABL Agent (on account of the Excess ABL Obligations) unless
(and until) the Excess ABL Obligations Payment Date shall have occurred.

“Convertible Notes” has the meaning set forth in the recitals above.

“Convertible Noteholder Trustee” means has the meaning set forth in the recitals
above.

“Convertible Noteholders” means the holders of the Convertible Notes.

“Convertible Note Collateral” means all Property of each Loan Party, whether now
owned or hereafter acquired, whether arising before or after any Insolvency
Proceeding, in which a Lien is granted or purported to be granted to any
Convertible Note Secured Party as security for any Convertible Note Indenture
Obligations.

“Convertible Note Documents” means the Convertible Note Indenture Agreement,
each Convertible Note Indenture Security Document and each Convertible Note
Indenture Guarantee.

“Convertible Note Indenture” has the meaning set forth in the recitals above.

“Convertible Note Indenture Agreement” means the collective reference to (a) the
Convertible Note Indenture; (b) any agreement under which Convertible Notes are
sold or issued pursuant to the terms of the Convertible Note Indenture; and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the Indebtedness and
other obligations outstanding under or issued pursuant to the Convertible Note
Indenture or any other agreement or instrument referred to in this clause
(c) unless such agreement or instrument expressly provides that it is not
intended to be and is not an Convertible

 

- 6 -



--------------------------------------------------------------------------------

Note Indenture Agreement hereunder (a “Replacement Convertible Note Indenture
Agreement”). Any reference to the Convertible Note Indenture Agreement hereunder
shall be deemed a reference to any Convertible Note Indenture Agreement then
extant.

“Convertible Note Indenture Documents” means the Convertible Note Indenture
Agreement, each Convertible Note Indenture Security Document and each
Convertible Note Indenture Guarantee.

“Convertible Note Indenture Guarantee” means any Guarantee by any Loan Party of
any or all of the Convertible Note Indenture Obligations.

“Convertible Note Indenture Lien” means any Lien created by or pursuant to the
Convertible Note Indenture Security Documents.

“Convertible Note Indenture Obligations” means (a) all principal of and interest
(including any Post-Petition Interest), costs and premium (if any) on all
indebtedness issued under the Convertible Note Indenture Agreement or any DIP
Financing provided by some or all of the Convertible Note Secured Parties to the
extent permitted hereunder, (b) all Guarantee obligations, indemnities, fees,
expenses and other amounts payable from time to time pursuant to the Convertible
Note Indenture Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding and (c) all other “Obligations” as defined under any
Convertible Note Indenture Agreement. To the extent any payment with respect to
any Convertible Note Indenture Obligations (whether by or on behalf of any Loan
Party, as Proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance, fraudulent transfer or a preference
in any respect, set aside or required to be paid to a debtor in possession, a
Representative, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of such Representative and the respective Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

“Convertible Note Indenture Security Documents” means any and all agreements
securing satisfaction of the Convertible Note Indenture Obligations, including,
without limitation, that certain Pledge and Security Agreement, dated as of the
date hereof by and among Holdings, the ABL Borrower and the other Loan Parties,
as “Grantors” thereunder, and the Convertible Noteholder Trustee, that certain
Trademark Security Agreement, dated as of September 26, 2018 by and among the
ABL Borrower and the other Loan Parties, as co-Pledgors and the Convertible
Noteholder Trustee, that certain Copyright Security Agreement dated as of
September 26, 2018 by and among the Loan Parties party thereto and the
Convertible Noteholder Trustee, and that certain Preferred Ship Mortgage, dated
as of the date hereof, executed by SAExploration Seismic Services (US), LLC in
favor of the Convertible Noteholder Trustee.

“Convertible Note Obligations Payment Date” means the first date on which
(a) the Convertible Note Indenture Obligations (other than those that constitute
Unasserted Contingent Obligations) have been indefeasibly paid in cash in full
(or cash collateralized, discharged or defeased in accordance with the terms of
the Convertible Note Documents) or are otherwise discharged, (b) all commitments
to issue additional notes under the Convertible Note Documents have been
terminated, and (c) so long as the Senior Obligations Payment Date or the Junior
Obligations Payment Date shall not have occurred, the Convertible Noteholder
Trustee has delivered a written notice to the applicable Representative(s)
stating that the events described in clauses (a) and (b) have occurred to the
satisfaction of the Convertible Note Secured Parties.

“Convertible Note Secured Parties” shall mean Convertible Noteholder Trustee and
the Convertible Noteholders.

 

- 7 -



--------------------------------------------------------------------------------

“DIP Financing” has the meaning set forth in Section 5.2(a).

“Domestic Subsidiary” means any Restricted Subsidiary of Holdings that was
formed under the laws of the United States or any state of the United States or
the District of Columbia.

“Enforcement Action” means, with respect to the Secured Obligations, the
exercise of any default rights and remedies with respect to any Collateral
securing such Secured Obligations or the commencement or prosecution of
enforcement of any of such rights and remedies with respect to Collateral under,
as applicable, the Loan Documents, or applicable law, and the exercise of any
default rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.

“Equity Interests” mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
Property of, such partnership, whether outstanding on the date hereof or issued
on or after the date hereof, but excluding debt securities convertible or
exchangeable into such equity.

“Excess ABL Obligations” means the sum of (a) the portion of the principal
amount of the loans outstanding under the ABL Documents and the undrawn amount
of outstanding letters of credit issued thereunder that is in excess of the ABL
Obligations Cap, plus (b) the portion of interest and fees that accrues or is
charged with respect to that portion of the principal amount of the loans and
letters of credit described in clause (a) of this definition.

“Excess ABL Obligations Payment Date” means the first date on which (a) the
Excess ABL Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the ABL Documents), (b) all
commitments to make advances and/or extend credit under the ABL Credit Agreement
have been terminated and (c) so long as the Senior Obligations Payment Date
shall not have occurred, the ABL Agent has delivered a written notice to the
applicable Representative(s) stating that the events described in clauses
(a) and (b) have occurred to the satisfaction of the ABL Agent.

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits, or (ii) employee
benefit plans.

“Foreign Equity” means Equity Interests in any Foreign Subsidiary that are owned
by any Loan Party.

“Foreign Subsidiary” means any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in any other statements by such other
entity as may have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

- 8 -



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Hedging Obligations” means with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreement, and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Holdings” has the meaning set forth in the recitals above.

“Impairment” has the meaning set forth in Section 2.7.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than one year after such property is acquired or
such services are completed; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any

 

- 9 -



--------------------------------------------------------------------------------

other Person. Indebtedness shall be calculated without giving effect to the
effects of Statement of Financial Accounting Standards No. 133 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under any Loan Documents as a result
of accounting for any embedded derivatives created by the terms of such
Indebtedness.

“Insolvency Proceedings” means with respect to any Person, (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to such
Person, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to such Person or with respect
to a material portion of its assets; (c) any composition of liabilities or
similar arrangement relating to such Person, whether or not under a court’s
jurisdiction or supervision; (d) any liquidation, dissolution, reorganization or
winding up of such Person, whether voluntary or involuntary, whether or not
under a court’s jurisdiction or supervision, and whether or not involving
insolvency or bankruptcy; or (e) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of such Person.

“Intervening Creditor” has the meaning set forth in Section 2.7.

“Intervening Lien” has the meaning set forth in Section 2.7.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to the ABL Liens (other than ABL Liens
securing the Excess ABL Obligations), the Term Liens, the Convertible Note
Indenture Liens, and the ABL Liens securing the Excess ABL Obligations, (b) with
respect to the Term Liens, the Convertible Note Indenture Liens, and the ABL
Liens securing the Excess ABL Obligations, and (c) with respect to the
Convertible Note Indenture Liens, the ABL Liens securing the Excess ABL
Obligations.

“Junior Obligations” means (a) with respect to the ABL Obligations (other than
the Excess ABL Obligations), the Term Obligations, the Convertible Note
Indenture Obligations, and the Excess ABL Obligations, (b) with respect to the
Term Obligations, the Convertible Note Indenture Obligations and the Excess ABL
Obligations and (c) with respect to the Convertible Note Indenture Obligations,
the Excess ABL Obligations.

“Junior Obligations Payment Date” means (a) with respect to any ABL Obligations
(other than the Excess ABL Obligations), the latest of the Term Obligations
Payment Date, the Convertible Note Obligations Payment Date, and the Excess ABL
Obligations Payment Date, (b) with respect to any Term Obligations , the latest
of the Convertible Note Obligations Payment Date and the Excess ABL Obligations
Payment Date and (c) with respect to the Convertible Note Indenture Obligations,
the Excess ABL Obligations Payment Date.

 

- 10 -



--------------------------------------------------------------------------------

“Junior Representative” means the applicable Representative for the applicable
Junior Secured Parties.

“Junior Representative Waiver Event” has the meaning set forth in
Section 3.2(c).

“Junior Secured Parties” means (a) with respect to the ABL Secured Parties
(except to the extent of their Excess ABL Obligations), the Term Secured
Parties, the Convertible Note Secured Parties, and the ABL Secured Parties (on
account of their Excess ABL Obligations), (b) with respect to the Term Secured
Parties, the Convertible Note Secured Parties and all ABL Secured Parties (on
account of the Excess ABL Obligations) and (c) with respect to the Convertible
Note Secured Parties, the ABL Secured Parties (on account of the Excess ABL
Obligations).

“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, Order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not field recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Lien Priority” means with respect to any Lien of a Representative in the
Collateral, the order of priority of such Lien specified in Section 2.1.

“Loan Documents” shall mean, collectively, the ABL Documents, the Term Documents
and the Convertible Note Indenture Documents.

“Loan Party” means Holdings, the ABL Borrower and each Subsidiary of Holdings
that is now or hereafter becomes a party to any Loan Document. All references in
this Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither Holdings nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time, or both, any holder of any
other Indebtedness of Holdings or any of its Restricted Subsidiaries to declare
a default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its Stated Maturity; and

 

- 11 -



--------------------------------------------------------------------------------

(3) as to which the lenders will not have any recourse to the stock or assets of
Holdings or any of its Restricted Subsidiaries (other than Equity Interests of
an Unrestricted Subsidiary).

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(d) in the case of any general partnership, the partnership agreement (or
similar document) of such Person, (e) in any other case, the functional
equivalent of the foregoing, and (f) any shareholder, voting trust or similar
agreement between or among any holders of Equity Interests of such Person.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Proceeds” means (a) when used with respect to the Collateral, all “proceeds,”
as defined in Article 9 of the Uniform Commercial Code (including, without
limitation, insurance proceeds on Collateral but excluding any business
interruption insurance), and (b) whatever is recoverable or recovered when any
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.

“Property” means any right, title, or interest in or to property of assets of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any other Person owned by the
Person in question and whether now in existence or owned or hereafter entered
into or acquired, including all real property, cash, securities, accounts,
revenues and contract rights.

“Purchase Option Period” has the meaning set forth in Section 7.1(a).

“Recovery” has the meaning set forth in Section 5.5.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Term Agreement” has the meaning set forth in the definition of
“Term Agreement.”

“Replacement Convertible Note Indenture Agreement” has the meaning set forth in
the definition of “Convertible Note Indenture Agreement.”

“Representative” means each of the ABL Agent, Term Agent and the Convertible
Noteholder Trustee.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

 

- 12 -



--------------------------------------------------------------------------------

“Secured Obligations” means ABL Obligations, the Term Obligations and the
Convertible Note Indenture Obligations.

“Secured Parties” means the ABL Secured Parties, the Term Secured Parties and
the Convertible Note Secured Parties.

“Security Documents” means, collectively, the ABL Security Documents, the Term
Security Documents and the Convertible Note Indenture Security Documents.

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

“Senior Liens” means (a) with respect to the Term Liens, the ABL Liens (other
than ABL Liens securing the Excess ABL Obligations), (b) with respect to the
Convertible Note Indenture Liens, the ABL Liens (other than ABL Liens securing
the Excess ABL Obligations) and the Term Liens and (c) with respect to the ABL
Liens securing the Excess ABL Obligations, the Convertible Note Indenture Liens,
the ABL Liens (other than ABL Liens securing Excess ABL Obligations), and the
Term Liens.

“Senior Obligations” means (a) with respect to the Term Obligations, all ABL
Obligations (other than the Excess ABL Obligations), (b) with respect to the
Convertible Note Indenture Obligations, all Term Obligations and all ABL
Obligations (other than the Excess ABL Obligations) and (c) with respect to the
Excess ABL Obligations, all Convertible Note Indenture Obligations, all ABL
Obligations (other than Excess ABL Obligations) and all Term Obligations.

“Senior Obligations Payment Date” means (a) with respect to any Term
Obligations, the ABL Obligations Payment Date, (b) with respect to any
Convertible Note Indenture Obligations, the latest of the ABL Obligations
Payment Date and the Term Obligations Payment Date and (c) with respect to any
Excess ABL Obligations, the latest of the ABL Obligations Payment Date, the Term
Obligations Payment Date, and the Convertible Note Obligations Payment Date.

“Senior Representative” means the applicable Representative for the applicable
Senior Secured Parties.

“Senior Secured Parties” means (a) with respect to the Term Secured Parties, the
ABL Secured Parties (except to the extent of their Excess ABL Obligations), (b)
with respect to the Convertible Note Secured Parties, the ABL Secured Parties
(except to the extent of their Excess ABL Obligations) and the Term Secured
Parties, and (c) with respect to the ABL Secured Parties (on account of their
Excess ABL Obligations), the Convertible Note Secured Parties, the ABL Secured
Parties (except to the extent of their Excess ABL Obligations), and the Term
Secured Parties.

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

- 13 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association, or other business entity of which more than
50% of the total voting power of shares of Equity Interests entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers, trustees or similar
persons of the corporation, association, or other business entity is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or controlling managing member or otherwise controls such entity.

“Term Agent” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement Term Agreement, the Term Agent shall be the Person
identified as such in such agreement.

“Term Agreement” means the collective reference to (a) the Term Credit
Agreement, (b) any Additional Term Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Term Credit Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional Term Agreement or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Agreement
hereunder (a “Replacement Term Agreement”) and provided that any such
refinancing, extension, replacement or refund is only in regards to Term
Obligations up to the Term Loan Cap then in place. Any reference to the Term
Agreement hereunder shall be deemed a reference to any Term Agreement then
extant.

“Term Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is obtained, granted or purported to be granted at any time to
the Term Agent, for the benefit of the Term Secured Parties, as security for any
Term Obligation.

“Term Credit Agreement” has the meaning set forth in the recitals above.

“Term Documents” means the Term Agreement, each Term Security Document, each
Term Guarantee and each other Term Loan Document.

“Term Guarantee” means any Guarantee by any Loan Party of any or all of the Term
Obligations.

“Term Lender” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement Term Agreement, the Term Lenders shall be the
Persons identified as such in such agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Term Lien” means any Lien created by or pursuant to the Term Security
Documents.

“Term Loan Cap” means the principal amount of $29,000,000, plus interest paid in
kind added to principal, plus fees, costs, and interest thereon provided that
such amount shall be reduced by the amount of any principal payment made on
account of the Term Obligations, whether a option payment, mandatory payment,
regularly scheduled payment or otherwise.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Credit
Agreement or the Term Agreement, as applicable.

“Term Obligations” means (a) all principal of and interest (including any
Post-Petition Interest), costs and premium (if any) on all loans and other
extensions of credit made pursuant to the Term Agreement or any DIP Financing by
some or all of the Term Secured Parties to the extent permitted hereunder, and
(b) all Guarantee obligations, indemnities, fees, expenses and other amounts
payable from time to time pursuant to the Term Documents, in each case whether
or not allowed or allowable in an Insolvency Proceeding. To the extent any
payment with respect to any Term Obligation (whether by or on behalf of any Loan
Party, as Proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance, fraudulent transfer or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Term Agent and the Term Lenders and the
other Classes of Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Term Obligations Payment Date” means the first date on which (a) the Term
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full, (b) all commitments to extend
credit under the Term Documents have been terminated, and (c) so long as the
Senior Obligations Payment Date or the Junior Obligations Payment Date shall not
have occurred, the Term Agent has delivered a written notice to the applicable
Representative(s) stating that the events described in clauses (a) and (b), have
occurred to the satisfaction of the Term Secured Parties.

“Term Secured Parties” means the Term Agent and the Term Lenders.

“Term Security Documents” means any and all agreements securing satisfaction of
the Term Obligations, including the Term Credit Agreement, those certain Deposit
Account Control Agreements, to be entered into by and among the ABL Agent, the
Term Agent, the Convertible Noteholder Trustee, and certain Loan Parties or as
may be amended and/or amended and restated to add the Term Agent and Convertible
Noteholder Trustee as parties thereto as contemplated by the Loan Documents,
that certain Trademark Security Agreement between the Term Agent and Holdings,
that certain Copyright Security Agreement, between the Term Agent and certain
other Loan Parties, that certain Preferred Ship Mortgage, executed by
SAExploration Seismic Services (US), LLC in favor of the Term Agent, and any
other Term Loan Documents pursuant to which a security interest is granted to
the Term Agent.

“Triggering Event” means (i) the acceleration of any Senior Obligations with
first ranking Lien Priority under Section 2.1 hereof prior to maturity, (ii) the
termination of the related Senior Representative’s commitment (as applicable) to
make advances under the related Senior Documents, by written notice, (iii) the
exercise of any Enforcement Action in respect of such Senior Obligations,
(iv) any default in any scheduled payment of principal, premium, if any,
interest or fees under any related Senior Document that remains uncured or
unwaived for a period of 30 consecutive days, (v) the commencement of an
Insolvency Proceeding or (vi) a Junior Representative Waiver Event.

 

- 15 -



--------------------------------------------------------------------------------

“Unasserted Contingent Obligations” means, at any time, Secured Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation, and (b) with respect to
Secured Obligations, contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding letters of credit) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Secured
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of Holdings that is designated by
the Board of Directors of Holdings as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors, but only to the extent that such
Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted under the terms of the Term Credit Agreement and the
Convertible Note Indenture, is not party to any agreement, contract,
arrangement, or understanding with Holdings or any Restricted Subsidiary of
Holdings unless the terms of any such agreement, contract, arrangement, or
understanding are no less favorable to Holdings or such Restricted Subsidiary
than those that might be obtained at the time for Persons who are not Affiliates
of Holdings;

(3) is a Person with respect to which neither Holdings nor any of its Restricted
Subsidiaries has any direct or indirect obligation to (a) subscribe for
additional Equity Interests, or (b) maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Holdings or any of its Restricted Subsidiaries;
and

(5) neither Holdings nor any of its Restricted Subsidiaries have guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
such Subsidiary.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

1.3 Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof’ and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless

 

-16 -



--------------------------------------------------------------------------------

otherwise expressly specified herein, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 2. Lien Priority.

2.1 Lien Subordination. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Junior Lien in respect of any
Collateral or of any Senior Lien in respect of any Collateral and
notwithstanding any provision of the UCC, any applicable law (including the
Bankruptcy Code), any Loan Document, any alleged or actual defect or deficiency
in any of the foregoing, any failure to attach or (if required under any Loan
Document) perfect any Lien created under any Loan Document or any other
circumstance whatsoever, each Junior Representative, on behalf of the respective
Junior Secured Parties, in respect of such Collateral hereby agrees that:

(a) any Senior Lien in respect of such Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be and shall remain senior and prior to any Junior Lien in
respect of such Collateral (whether or not such Senior Lien is subordinated to
any Lien securing any other obligation); and

(b) any Junior Lien in respect of such Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Senior Lien
in respect of such Collateral.

For the avoidance of doubt, as between the ABL Secured Parties and the other
Secured Parties, the Lien on the Collateral securing the ABL Obligations (other
than Excess ABL Obligations) shall always be senior to the Lien on the
Collateral securing the Term Obligations, Convertible Note Indenture Obligations
and Excess ABL Obligations and (ii) the Lien on the Collateral securing the
Excess ABL Obligations shall always be junior to the Lien on the Collateral
securing the ABL Obligations (other than Excess ABL Obligations), the Term
Obligations, and the Convertible Note Obligations. For the avoidance of doubt,
(A) as between the Term Secured Parties and the other Secured Parties, the Lien
on the Collateral securing the Term Obligations shall be (i) senior to the Lien
on the Collateral securing the Convertible Note Indenture Obligations and the
Excess ABL Obligations and (ii) junior to the Lien on the Collateral securing
the ABL Obligations (other than Excess ABL Obligations)and (B) as between the
Convertible Note Secured Parties and the other Secured Parties, the Lien on the
Collateral securing the Convertible Note Indenture Obligations shall be
(i) junior to the Lien on the Collateral securing the ABL Obligations (other
than the Excess ABL Obligations) and the Term Obligations and (ii) senior to the
Lien on the Collateral securing the Excess ABL Obligations.

2.2 Prohibition on Contesting Liens. In respect of any Collateral, each Junior
Representative, on behalf of the respective Junior Secured Parties, in respect
of such Collateral agrees that it shall not, and hereby waives any right to:

(a) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or

(b) demand, request, plead or otherwise assert or claim the benefit of any
marshaling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

2.3 Nature of Obligations. Each Junior Representative on behalf of itself and
the respective Junior Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, subject to the lien priorities set forth herein and the limitations
on Indebtedness contained in the Junior Documents, in each event, without notice
to or consent by the Junior Secured Parties and without affecting the provisions
hereof. The ABL Agent and the Convertible Noteholder Trustee acknowledge that
the terms of the Term Obligations may be modified, extended or amended from time
to time, and that the aggregate amount of the Term Obligations may be increased,
replaced or refinanced, subject to the lien priorities set forth herein and the
limitations on Indebtedness contained herein and in the ABL Loan Documents and
the Convertible Note Indenture Documents in each event, without notice to or
consent by the other Representatives and without affecting the provisions
hereof. The ABL Agent and the Term Agent acknowledge that the Convertible Note
Indenture Obligations may be replaced or refinanced, without notice to or
consent by the other Representatives and without affecting the provisions
hereof. The Lien Priorities provided in Section 2.1 (including the ABL
Obligations Cap) and the Term Loan Cap shall not be altered or otherwise
affected by any such amendment, modification, supplement, extension, repayment,
re-borrowing, increase, replacement, renewal, restatement or refinancing of any
Class of Secured Obligations, or any portion thereof.

2.4 No New Liens.

(a) Until the Senior Obligations Payment Date, no Junior Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Junior
Obligation which assets are not also subject to the Lien of the Senior Secured
Parties under the Senior Documents, subject to the Lien Priority set forth
herein. If any Junior Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any Junior
Obligation which assets are not also subject to the Lien of the Senior Secured
Parties under the Senior Documents, subject to the Lien Priority set forth
herein, then such Junior Representative (or the relevant Junior Secured Party)
shall, without the need for any further consent of any other Junior Secured
Party and notwithstanding anything to the contrary in any other Junior Document
be deemed to also hold and have held such lien for the benefit of the Senior
Representative or Senior Representatives (as applicable) as security for the
Senior Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Senior Representative or Senior Representatives (as
applicable) in writing of the existence of such Lien.

(b) Until the applicable Junior Obligation Payment Date, the Senior Secured
Parties shall not acquire or hold any Lien on any assets of any Loan Party
securing any Senior Obligation which assets are not also subject to the Lien of
the respective Junior Representative under the applicable Junior Documents,
subject to the Lien Priority set forth herein; provided, however, the ABL Agent
may hold Liens on ABL Agent Cash Collateral notwithstanding such Junior
Representative’s lack of a Lien thereon. If a Senior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Senior Obligation which assets are not also subject to
the Lien of each Junior Representative under the applicable Junior Documents,
subject to the Lien Priority set forth herein, then such Senior Secured Party
shall, notwithstanding anything to the contrary in any other Senior Document be
deemed to also hold and have held such lien for the benefit of such Junior
Representative as security for the applicable Junior Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify such Junior
Representative in writing of the existence of such Lien.

 

- 18 -



--------------------------------------------------------------------------------

2.5 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents, the Term Security Documents and the Convertible Note
Indenture Security Documents constitute separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the
Collateral, the Secured Obligations of each Class are fundamentally different
from the Secured Obligations of the other Classes and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Secured
Parties in respect of the Collateral constitute claims in the same class (rather
than separate classes of senior and junior secured claims), then the Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of Secured Obligation claims against the Loan
Parties with the effect being that, to the extent that the aggregate value of
the Senior Collateral is sufficient (for this purpose ignoring all claims held
by the Junior Secured Parties), the Senior Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest that is available from the pool of Senior Collateral for
such Senior Secured Parties, before any distribution is made in respect of the
claims held by the Junior Secured Parties, with the Junior Secured Parties
hereby acknowledging and agreeing to turn over to the respective Senior
Representative on behalf of the respective Senior Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.

2.6 Agreements Regarding Actions to Perfect Liens.

(a) [Reserved.]

(b) Each Senior Representative hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the Uniform Commercial Code) over Collateral pursuant to the
Security Documents, such possession or control is also for the benefit of each
Junior Representative and the respective Junior Secured Parties solely to the
extent required to perfect their security interest in such Collateral. Nothing
in the preceding sentence shall be construed to impose any duty on any Senior
Representative (or any third party acting on such Person’s behalf) with respect
to such Collateral or provide any Junior Representative and the respective
Junior Secured Parties with any rights with respect to such Collateral beyond
those specified in this Agreement and each Security Document, as applicable,
provided that subsequent to the occurrence of the Senior Obligations Payment
Date with respect to any Senior Representative (so long as the Junior
Obligations Payment Date shall not have occurred), such Senior Representative
shall (i) deliver to the Controlling Senior Representative, at the Loan Parties’
sole cost and expense, the Collateral in its possession or control together with
any endorsements reasonably requested by the Loan Parties or the Controlling
Senior Representative to the extent required by the Senior Documents of the
Senior Representative(s) or (ii) direct and deliver such Collateral as a court
of competent jurisdiction otherwise directs. The provisions of this Agreement
are intended solely to govern the respective Lien priorities as among the
Secured Parties and shall not impose on the Secured Parties any obligations in
respect of the disposition of any Collateral (or any proceeds thereof) that
would conflict with prior perfected Liens or any claims thereon in favor of any
other Person that is not a Secured Party.

2.7 Impairments. It is the intention of the parties hereto that the Secured
Parties of each Class (and not the Secured Parties of any other Class) bear the
risk of (a) any determination by a court of competent jurisdiction that (i) any
Secured Obligations of such Class are unenforceable under applicable law or are
subordinated to any other obligations (other than to any Secured Obligations of
any other Class to the extent provided hereunder), (ii) any Secured Obligations
of such Class do not have a valid and perfected Lien on any of the Collateral
securing any Secured Obligations of the other Classes or (iii) any

 

-19 -



--------------------------------------------------------------------------------

Person (other than any Representative or any Secured Party) has a Lien on any
Collateral that is senior in priority to the Lien on such Collateral securing
any Secured Obligations of such Class, but junior to the Lien on such Collateral
securing any Secured Obligations of another Class (any such Lien being referred
to as an “Intervening Lien”, and any such Person being referred to as an
“Intervening Creditor”) and (b) the existence of any Collateral securing Secured
Obligations of the other Class that does not constitute Collateral with respect
to any Secured Obligations of such Class (any condition referred to in clause
(a) or (b) with respect to the Secured Obligations of such Class being referred
to as an “Impairment” of such Class); provided that the existence of any
limitation on the maximum claim that may be made against any real property
subject to a mortgage that applies to Secured Obligations of any Class shall not
be deemed to be an Impairment of Obligations of any other Class. In the event an
Impairment exists with respect to the Secured Obligations of a Class, the
results of such Impairment shall be borne solely by the Secured Parties of such
Class, and the rights of the Secured Parties of such Class (including the right
to receive distributions in respect of the Secured Obligations of such
Class pursuant to the Loan Documents of such Class and in accordance herewith)
set forth herein shall be modified to the extent necessary so that the results
of such Impairment are borne solely by the Secured Parties of such Class. In
furtherance of the foregoing, in the event the Secured Obligations of a
Class shall be subject to an Impairment in the form of an Intervening Lien of
any Intervening Creditor, the value of any Collateral or Proceeds that are
allocated to such Intervening Creditor shall be deducted solely from the
Collateral or Proceeds to be distributed in respect of the Secured Obligations
of such Class. In addition, in the event the Secured Obligations of a Class are
modified pursuant to applicable law (including pursuant to Section 1129 of the
Bankruptcy Code or any equivalent provision of, or order granted pursuant to,
any other bankruptcy law), any reference to the Secured Obligations of such
Class or the Loan Documents of such Class shall refer to such obligations or
such documents as so modified.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Subject to a purchase of the Senior Obligations
pursuant to Section 7, until the Senior Obligations Payment Date has occurred,
whether or not an Insolvency Proceeding has been commenced by or against any
Loan Party, the Senior Secured Parties shall have the exclusive right to take
and continue any Enforcement Action (including the right to credit bid their
debt) with respect to the Senior Collateral, without any consultation with or
consent of any Junior Secured Party; provided, however, each Senior Secured
Party shall use its best efforts to provide the Junior Secured Parties with
copies of any written notice of (i) acceleration, (ii) payment default, or
(iii) an Enforcement Action, within five (5) business days of providing such
notice to any Loan Party.

3.2 Junior Representative Standstill and Waivers. Each Junior Representative, on
behalf of itself and the respective Junior Secured Parties, agrees that until
the Senior Obligations Payment Date has occurred, or upon the Senior Secured
Parties’ advance written consent, but subject to the provisos set forth in
Section 5.1 and Section 7:

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including the filing of an
Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the Senior Collateral by any Senior Secured
Party or any other Enforcement Action taken (or any forbearance from taking any
Enforcement Action) in respect of the Senior Collateral by or on behalf of any
Senior Secured Party;

 

- 20 -



--------------------------------------------------------------------------------

(c) they have no right to (i) direct either any Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral, or (ii) consent or object to the exercise by any
Senior Representative or any other Senior Secured Party, pursuant to an
Enforcement Action, of any right, remedy or power with respect to the Senior
Collateral or pursuant to the Senior Security Documents with respect to the
Senior Collateral or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (c), whether as a junior lien creditor in respect of
the Senior Collateral or otherwise, they hereby irrevocably waive such right;
provided, however, if, pursuant to the terms of this subsection (ii), a Junior
Representative is required to waive a contractual right in connection with a
disposition of Collateral with an aggregate value in excess of $1,000,000,
outside the ordinary course of business, such waiver shall constitute a
Triggering Event if the Junior Representative provides written notification to
the applicable Senior Representative(s) of the contractual right subject to such
waiver and its status as a Triggering Event under this subsection and Section 7,
and the Controlling Senior Representative nonetheless elects to proceed with the
exercise of such right, remedy or power after receipt of such notice (a “Junior
Representative Waiver Event”));

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

(e) they will not commence judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the Senior Collateral; and

(f) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

3.3 Judgment Creditors. In the event that any Secured Party becomes a judgment
lien creditor in respect of any Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes to the same extent as all other Liens
in favor of such Secured Party with respect to such Collateral are subject to
the terms of this Agreement.

3.4 Cooperation; Sharing of Information and Access.

(a) Each Junior Representative, on behalf of itself and the related Junior
Secured Parties, agrees that each of them shall take such actions as any Senior
Representative shall reasonably request in connection with the exercise by such
Senior Representative of its rights set forth herein in respect of the
Collateral.

(b) In the event that a Representative shall, in the exercise of its rights
under the related Security Documents or otherwise, receive possession or control
of any books and Records of any Loan Party which contain information identifying
or pertaining to the Collateral, such Representative shall promptly notify each
other Representative of such fact and, upon reasonable request from any other
Representative and as promptly as practicable thereafter, either make available
to such Representative such books and Records for inspection and duplication or
provide to such Representative copies thereof.

 

- 21 -



--------------------------------------------------------------------------------

(c) [Reserved].

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if a Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Loan Party shall be entitled to use
such violation as a defense to any action by such Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against such
Secured Party.

3.6 Actions Upon Breach.

(a) If any Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Loan Party or the Collateral, such Loan
Party, with the prior written consent of the applicable Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and other
Secured Parties may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.

(b) Should a Secured Party, contrary to this Agreement, in any way take, attempt
to or threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, another Secured Party (in
its own name or in the name of the relevant Loan Party), as applicable, or the
relevant Loan Party, may obtain relief against such Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Representatives on behalf of the related
Secured Parties that (i) a Secured Party’s damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Secured
Party waives any defense that the Loan Parties and/or the other Secured Parties
cannot demonstrate damage and/or be made whole by the awarding of damages.

3.7 Rights as Unsecured Creditors. The Secured Parties may, in accordance with
the terms of the Loan Documents and applicable law, enforce rights and exercise
remedies against the Loan Parties as unsecured creditors; provided that no such
action is otherwise expressly or impliedly inconsistent with the terms of this
Agreement.

3.8 Other Rights. For the avoidance of doubt, the Secured Parties shall be
entitled to (a) take any action (not adverse to the priority status of the Liens
on the Collateral, or the rights of the other Secured Parties or any of the
holders of Secured Obligations to exercise remedies in respect thereof) in order
to create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the
Collateral, (b) file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Loan Parties
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case not inconsistent with the terms of this Agreement or applicable law
and, subject to the restrictions set forth herein, any pleadings, objections,
motions or agreements which assert rights or interests available to secured
creditors solely with respect to the Collateral, and (c) vote on any plan of
reorganization, file any proof of claim, make other filings and make any
arguments and motions that are, in each case, in accordance with the terms of
this Agreement, with respect to their respective Secured Obligations and the
Collateral.

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

4.1 Application of Proceeds.

(a) Application of Proceeds of Senior Collateral. Each Senior Representative and
each Junior Representative hereby agree that all Senior Collateral (or Junior
Collateral, as applicable), and

 

- 22 -



--------------------------------------------------------------------------------

all Proceeds thereof, received by any of them in connection with the collection,
sale or disposition of Senior Collateral (or Junior Collateral, as applicable)
shall be applied, first, to the payment of costs and expenses (including
reasonable attorneys’ fees and expenses and court costs) of the Controlling
Senior Representative in connection with such Enforcement Action; second, to the
payment of ABL Obligations (excluding Excess ABL Obligations) until the ABL
Obligations Payment Date; third, to the payment of the Term Obligations until
the Term Obligations Payment Date; fourth, to payment of Convertible Note
Indenture Obligations until the Convertible Note Obligations Payment Date;
fifth, to the payment of Excess ABL Obligations until the Excess ABL Obligations
Payment Date; sixth, after the payment in full of all Senior Obligations in the
order of the immediately preceding clauses, to the payment of all remaining
Junior Obligations, if any; and seventh, the balance, if any, to the Loan
Parties or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct; provided, however, nothing herein
shall prohibit the Junior Representatives, prior to an event of default under
the Senior Documents and as otherwise permitted hereunder, from receiving
regularly scheduled payments and reimbursement of fees and expenses from
Proceeds, to the extent such Proceeds (i) are obtained by Loan Parties in the
ordinary course of business as cash flow from operating activities or
(ii) constitute Proceeds from the Alaska Tax Credits (as such term is defined in
the ABL Credit Agreement).

(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Representative shall have any
obligation or liability to any Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly delivered or paid over to the Senior Representative(s), for the benefit
of the Senior Secured Parties, in the same form as received, with any necessary
endorsements, and each Junior Secured Party hereby authorizes the Senior
Representative(s) to make any such endorsements as agent for each Junior
Representative (which authorization, being coupled with an interest, is
irrevocable).

4.2 Release of Liens. Upon any release, sale or disposition of Senior Collateral
permitted (or consented to) pursuant to the terms of the Senior Documents and
this Agreement that results in the release of the Senior Lien on any Senior
Collateral (including, after the occurrence of an Event of Default, any sale or
other disposition pursuant to any Enforcement Action) (other than release of the
Senior Lien due to the occurrence of the Senior Obligations Payment Date), the
Junior Lien on such Senior Collateral (excluding any portion of the proceeds of
such Senior Collateral remaining after the Senior Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person. Each Junior Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Senior Representative(s) shall reasonably request to
evidence any release of the Junior Lien described in this Section 4.2. Each
Junior Representative hereby appoints the Senior Representative(s) and any
officer or duly authorized person of such Senior Representative(s), with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior
Representative and in the name of such Junior Representative or in the Senior
Representative(s)’s own name, from time to time, in the Senior
Representative(s)’s sole discretion, for the purposes of carrying out the terms
of this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

- 23 -



--------------------------------------------------------------------------------

4.3 [Reserved]

4.4 Insurance.

(a) Until the Senior Obligations Payment Date and subject to the terms of, and
the rights of the Loan Parties under, the Senior Documents, the Controlling
Senior Representative shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss or claim thereunder, the sole and exclusive right to adjust settlement of
any business interruption insurance, and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Until the Senior Obligations Payment Date, (i) all
Proceeds of any such policies and any such award (or any payments with respect
to a deed in lieu of condemnation) if in respect of the Collateral and to the
extent required by the Senior Documents shall be paid to the Controlling Senior
Representative pursuant to the terms of the Senior Documents (including, without
limitation, for purposes of cash collateralization of Letters of Credit) and
thereafter, following the Senior Obligations Payment Date, and subject to the
rights of the Loan Parties under the Documents, in full to the applicable Junior
Representative for the benefit of the respective Junior Secured Parties in
accordance with the Lien Priority established in Section 2.1, until each
applicable Junior Obligations Payment Date, and then to the owner of the subject
property, such other Person as may be entitled thereto, or as a court of
competent jurisdiction may otherwise direct, and (ii) if any Junior
Representative or the respective Junior Secured Parties shall, at any time
receive any Proceeds of any such insurance policy or any such award or payment
with respect to Collateral in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the
Controlling Senior Representative in accordance with the terms of Section 4.1.

(b) [Reserved].

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Secured Parties shall each
receive separate lender’s loss payable endorsements naming themselves as loss
payee and additional insured, as their interests may appear, with respect to
policies which insure Collateral hereunder.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the Senior Obligations Payment Date has occurred,
each Junior Representative agrees on behalf of itself and the respective Junior
Secured Parties that no such Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including
with respect to the determination of any Liens or claims held by the Senior
Representative(s) (including the validity and enforceability thereof) or any
other Senior Secured Party in respect of any Senior Collateral or the value of
any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise; provided that each Junior Representative may (i) file a proof of
claim or statement of interest in an Insolvency Proceeding, and (ii) file any
necessary responsive or defensive pleadings in opposition of any motion, claim,
adversary proceeding or other pleadings made by any Person objecting to or
otherwise seeking the disallowance of any Person objecting to or otherwise
seeking the disallowance of the claims of the applicable Junior Secured Parties
on the Senior Collateral subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on each Junior
Representative imposed hereby.

 

- 24 -



--------------------------------------------------------------------------------

5.2 Financing Matters.

(a) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Senior Obligations Payment Date, and if the
Controlling Senior Representative desires to consent (or not object) to the use
of cash collateral under the Bankruptcy Code (or similar bankruptcy law) that
represents proceeds of Collateral or to provide financing to any Loan Party
under the Bankruptcy Code (or similar bankruptcy law) or to consent (or not
object) to the provision of such financing to any Loan Party secured by a Lien
on any Collateral (any such financing, “DIP Financing”), then, so long as
(1) the maximum principal amount of Indebtedness that may be outstanding from
time to time in connection with such DIP Financing, together with the principal
amount of Senior Obligations outstanding at such time (owed to the Senior
Secured Parties providing the DIP Financing) (after giving effect to the
application of the proceeds of any DIP Financing to refinance all or any portion
of such Senior Obligations) does not exceed the principal amount of $35,000,000,
(2) subject to clause (B) of this subparagraph (a), each Junior Representative
retains a Lien on all Collateral with the same priority as existed prior to the
commencement of the Insolvency Proceeding, (3) to the extent that the Senior
Representative(s) is granted adequate protection in the form of a Lien on
Collateral, each Junior Representative is permitted to seek a Lien on such
additional Collateral as existed prior to the commencement of the Insolvency
Proceeding and the Senior Representative(s) agrees not to object to such action
by the applicable Junior Representative, (4) the terms of such DIP Financing do
not require Holdings or any other Loan Party to seek approval for any plan of
reorganization that is inconsistent with this Agreement, and (5) the terms of
such DIP Financing do not require any Junior Secured Parties to advance
additional funds pursuant to such DIP Financing, each Junior Representative
agrees, on behalf of itself and the respective Junior Secured Parties, that such
Junior Secured Parties (A) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing on the grounds of a failure to provide
“adequate protection” for such Junior Representative’s Lien on the Collateral to
secure the applicable Junior Obligations or on any other grounds and (B) if
requested by the Senior Representative(s), will subordinate (and will be deemed
hereunder to have subordinated) the applicable Junior Liens on any Collateral
(i) to such DIP Financing on the same terms as the Senior Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the Senior
Representative(s) and (iii) to any “carve-out” agreed to by the Senior
Representative(s), so long as such Junior Representative retains its Lien on the
Collateral to secure its Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code).

(b) [Reserved].

(c) All Liens granted to any Representative in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended to be and shall be
deemed to be subject to the Lien Priority and the other terms and conditions of
this Agreement.

5.3 Relief From the Automatic Stay. Until the Senior Obligations Payment Date,
each Junior Representative agrees, on behalf of itself and the respective Junior
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Collateral, without the prior
written consent of the Senior Representative(s), unless the Senior
Representative(s) already has filed a pending motion for such relief with
respect to its interest in the Collateral and a corresponding motion must be
filed solely for the purpose of preserving such Junior Representative’s ability
to receive residual distributions.

5.4 No Contest. Each Junior Representative, on behalf of itself and the
respective Junior Secured Parties, agrees that, prior to the Senior Obligations
Payment Date, none of them shall contest (or support any other Person
contesting) (a) any request by any Senior Representative or any Senior Secured
Party for adequate protection of its interest in the Senior Collateral (unless
in contravention of Section 5.2(a)) or for relief from the automatic stay with
respect to the Senior Collateral, or (b) any objection by

 

- 25 -



--------------------------------------------------------------------------------

any Senior Representative or any Senior Secured Party to any motion, relief,
action, or proceeding based on a claim by any Senior Representative or any
Senior Secured Party that its interests in the Senior Collateral (unless in
contravention of Section 5.2(a) or (b), as applicable) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such Senior
Representative as adequate protection of its interests are subject to this
Agreement.

5.5 Avoidance Issues. If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party, because such amount was avoided or ordered to be paid or
disgorged for any reason, including because it was found to be a fraudulent or
preferential transfer or conveyance, any amount (a “Recovery”), whether received
as proceeds of security, enforcement of any right of set-off or otherwise, then
the Senior Obligations shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Senior
Obligations Payment Date shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

5.6 Asset Dispositions in Insolvency Proceedings. Neither the Junior
Representatives nor any of the respective Junior Secured Parties shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any Senior
Collateral that is supported by the Senior Secured Parties, and each Junior
Representative and each respective Junior Secured Party will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Senior Collateral supported by the Senior Secured Parties, free and clear
of the applicable Junior Liens so long as (a) the requisite Senior Secured
Parties have consented to such sale or other disposition of such assets,
(b) such motion does not impair, subject to the priorities set forth in this
Agreement, the rights of such Junior Secured Parties under Section 363(k) of the
Bankruptcy Code (so long as the right of such Junior Secured Parties to offset
their claim against the purchase price is only after the Senior Obligations have
been paid in full in cash), (c) either (i) pursuant to court order, the Junior
Liens attach to the net proceeds of the sale or other disposition with the same
priority and validity as the Junior Liens on such Senior Collateral, and the
Liens remain subject to the terms of this Agreement, or (ii) the proceeds of the
sale or other disposition are applied in accordance with Section 4.1(a), (d)
such sale or disposition is not in contravention of the terms of this Agreement
and (e) the net cash proceeds of the sale or other disposition that are applied
to Senior Obligations permanently reduce the Senior Obligations (and, in respect
of the ABL Obligations, the ABL Obligations Cap shall be reduced by an amount
equal to such net cash proceeds) to the extent provided in Section 4.1(a). The
foregoing to the contrary notwithstanding, the Junior Secured Parties may raise
any objections to any sale or disposition of the Senior Collateral that could be
raised by a creditor of the Loan Parties whose claims are not secured by Liens
on the Senior Collateral, provided such objections are not inconsistent with any
other term or provision of this Agreement and are not based on their status as
secured creditors (without limiting the foregoing, the Junior Secured Parties
may not raise any objections based on rights afforded by Sections 363(e) and
(f) of the Bankruptcy Code to secured creditors (or any comparable provision of
any other bankruptcy law) with respect to the Liens granted to the Junior
Secured Parties in respect of the Senior Collateral).

5.7 Other Matters. To the extent that any Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral (other than to the
extent that such Collateral also constitutes Senior Collateral), such Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of

 

- 26 -



--------------------------------------------------------------------------------

such rights without the prior written consent of any Junior Representative;
provided that if reasonably requested by a Junior Representative, such Senior
Representative shall timely exercise such rights in the manner requested by such
Junior Representative, including any rights to payments in respect of such
rights (for the avoidance of doubt, this Section 5.7 shall not be construed to
limit, restrict or condition (in any way) the Senior Representative(s)’s right
to enforce rights under Section 363 or Section 364 of the Bankruptcy Code or
otherwise with respect to Senior Collateral.

5.8 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, including, without limitation, the Lien Priorities set
forth in Section 2, shall be effective before, during and after the commencement
of an Insolvency Proceeding.

5.9 Certain Waivers. Each Representative on behalf of the respective Secured
Parties, waives any claim it may hereafter have against any other Secured Party
arising out of (a) the election by such Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other applicable law, or (b) any use of cash collateral or financing
arrangement, or any grant of a security interest in the Collateral or otherwise
in any Insolvency Proceeding, in each case, to the extent consistent with the
terms of this Agreement.

SECTION 6. Loan Documents.

6.1 Amendments of Loan Documents. Each Loan Party and each Representative, on
behalf of itself and the respective Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Loan Documents inconsistent with or in violation of this Agreement.

6.2 [Reserved].

6.3 Comparable Amendments. In the event any Senior Representative enters into
any amendment, waiver or consent in respect of any of the Senior Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Senior Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of the
Comparable Security Document without the consent of or action by any Junior
Secured Party (with all such amendments, waivers and modifications subject to
the terms hereof); provided that, (i) no such amendment, waiver or consent shall
have the effect of removing assets subject to the Lien of any Junior Security
Document, except to the extent that a release of such Lien is permitted by
Section 4.2, (ii) any such amendment, waiver or consent that materially and
adversely affects the rights of the Junior Secured Parties and does not affect
the Senior Secured Parties in a like or similar manner shall not apply to the
Junior Security Documents without the consent of such Junior Representative,
(iii) no such amendment, waiver or consent with respect to any provision
applicable to a Junior Representative under the Junior Loan Documents shall be
made without the prior written consent of such Junior Representative and
(iv) notice of such amendment, waiver or consent shall be given to a Junior
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

SECTION 7. Purchase Option.

7.1 Notice of Exercise. Upon the occurrence and during the continuance of any
Triggering Event, (a) the Controlling Senior Representative shall endeavor to
promptly give notice thereof to each Junior Representative, and (b) each
respective Class of Junior Secured Parties, acting as a single group,

 

- 27 -



--------------------------------------------------------------------------------

through its respective Junior Representative, shall have the option for a period
of fifteen (15) Business Days (or an unlimited number of days in the case of a
Triggering Event of the type described in clause (v) of the definition thereof)
(the “Purchase Option Period”), after the receipt of such notice, to issue a
notice to each Representative of its respective Senior Secured Parties that such
Class of Junior Secured Parties intends to purchase all of the Senior
Obligations from all of such Senior Secured Parties. For the avoidance of doubt,
each Class of Junior Secured Parties that exercises and is bound to exercise its
purchase option pursuant to this Section 7.1 must purchase all of the Senior
Obligations of its respective Senior Secured Parties (and not only the Senior
Obligations of the Controlling Senior Representative and corresponding Senior
Secured Parties). Except with respect to a Triggering Event of the type
described in clause (v) of the definition thereof, such Purchase Option Period
shall run simultaneously for each Class of Junior Secured Parties for a total
aggregate period of fifteen (15) Business Days; provided, however, that if the
Controlling Senior Representative gives notice to a Junior Representative more
than one Business Day after the other Junior Representatives, the Purchase
Option Period for such Junior Representative shall be extended by the same
number of days that delivery of such notice has been delayed. In the event of
receipt by the Controlling Senior Representative of multiple notices of intent
to purchase, the Class of Junior Secured Parties with the Senior Liens (as set
forth in the Lien Priorities provided in Section 2.1) that issues such notice
shall be irrevocably bound and entitled to purchase the Senior Obligations on
the terms of this Section 7 and the Controlling Senior Representative shall
notify each Junior Representative for each Class of Junior Secured Parties that
issues such notice as to which Class of Junior Secured Parties is bound. The
failure of the Controlling Senior Representative to provide the notice described
in subsection (a) above shall not constitute a breach of its obligations
hereunder and shall not impair any of the Senior Representative(s)’s rights
hereunder or under any of the respective Loan Documents. Notwithstanding
anything to the contrary in this Agreement, the occurrence of a Triggering Event
or the delivery of any notice under this Section 7.1, shall not prevent,
postpone, or otherwise affect the right of the Senior Representative(s) to
exercise any rights or remedies permitted under this Agreement, including,
without limitation, the commencement or continuation of any Enforcement Action.

7.2 Purchase and Sale. On the date specified by the relevant Junior Secured
Parties in the notice contemplated by Section 7.1(b) (which shall not be less
than 5 Business Days, nor more than 10 Business Days, after the receipt by the
Controlling Senior Representative of the notice of the relevant Junior Secured
Parties’ election to exercise such option), the applicable Senior Secured
Parties shall sell to the relevant Junior Secured Parties, and the relevant
Junior Secured Parties shall purchase from the applicable Senior Secured
Parties, the Senior Obligations on an as-is, where-is basis; provided that, such
Senior Secured Parties shall retain all rights to be indemnified or held
harmless by the Loan Parties in accordance with the terms of the Senior
Documents but shall not retain any rights to the security therefor.

7.3 Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Junior Secured Parties shall (i) pay to the relevant Senior Secured
Parties as the purchase price therefor the full amount of all the Senior
Obligations then outstanding and unpaid (including principal, interest, fees
(including facility fees and expenses (including, without limitation, reasonable
attorneys’ fees and legal expenses)), (ii) furnish cash collateral in an amount
equal to 105% of the face amount of the issued and outstanding letters of credit
secured by the Senior Documents, if applicable, (iii) agree to reimburse the
relevant Senior Secured Parties and letter of credit issuing banks for any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any commissions, fees, costs or expenses related to
any issued and outstanding letters of credit as described above and any checks
or other payments provisionally credited to the Senior Obligations, and/or as to
which the relevant Senior Secured Parties have not yet received final payment,
as applicable, (iv) agree to reimburse the relevant Senior Secured Parties and
letter of credit issuing banks, in respect of indemnification obligations of the
Loan Parties under the Senior Documents as to matters or circumstances known to
such Senior Secured Parties at the time of the purchase and sale which would
reasonably be expected to result in any loss, cost,

 

- 28 -



--------------------------------------------------------------------------------

damage or expense (including reasonable attorneys’ fees and legal expenses) to
such Senior Secured Parties or letter of credit issuing banks, as applicable,
and (v) agree to indemnify and hold harmless the relevant Senior Secured Parties
and letter of credit issuing banks, as applicable, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted (excluding, for the avoidance
of doubt, any unasserted contingent third-party obligations not described above)
by a third party in respect of the Senior Obligations as a direct result of any
acts by such Senior Secured Parties occurring prior to the date of such purchase
to the extent such acts comply with the applicable standard of care (if any) set
forth for such actions in the Senior Documents. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account as the respective Representative of the relevant Senior Secured Parties
may designate in writing for such purpose.

7.4 Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by the relevant
Senior Secured Parties and without recourse of any kind, and the applicable
Junior Secured Parties shall assume all obligations of such Senior Secured
Parties under the relevant Senior Documents and indemnify such Senior Secured
Parties for any breach thereof, all in accordance with assignment documentation
in form and substance acceptable to the respective Representative of the
relevant Senior Secured Parties, except that Senior Secured Parties shall
represent and warrant that such Senior Secured Parties own the Senior
Obligations free and clear of any Liens or encumbrances created by it.

7.5 (a) Excess ABL Obligations. In the event that any one or more Junior Secured
Parties exercises and consummates the purchase option set forth in this
Section 7 and at the time of such purchase, there exists Excess ABL Obligations,
the consummation of such purchase option shall not include (nor shall the
purchase price be calculated with respect to) such Excess ABL Obligations (such
amount, the “ABL Retained Interest”).

(b) Reserved.

7.6 ABL Retained Interest. In the event that an ABL Retained Interest exists,
the ABL Agent shall, at the request of the purchasing Junior Secured Parties,
execute an amendment to the ABL Agreement acknowledging that such ABL Retained
Interest consisting of Excess ABL Obligations is a last-out tranche, payable
after the Senior Obligations Payment Date. Interest with respect to such ABL
Retained Interest consisting of Excess ABL Obligations shall continue to accrue
and be payable in accordance with the terms of the ABL Documents, the ABL
Retained Interest shall continue to be secured by the Collateral (but shall be
junior and subordinate to all Liens on the Collateral in favor of each Senior
Representative, and the ABL Retained Interest shall be paid (or cash
collateralized, as applicable) in accordance with the terms of the ABL Agreement
and this Agreement. The ABL Agent shall continue to have all of its rights and
remedies under the ABL Agreement and the other ABL Documents on account of the
Excess ABL Obligations; provided that the ABL Agent and the other ABL Secured
Parties shall have no right to vote on or otherwise consent to any amendment,
waiver, departure from, or other modification of any provision of any Junior
Document (on account of the Excess ABL Obligations) except that the consent of
the ABL Agent shall be required for matters in contravention of the provisions
and priorities set forth in this Agreement.

7.7 Junior Representatives. For the avoidance of doubt, notwithstanding anything
to the contrary herein, (i) any obligations to pay the purchase price, furnish
cash collateral, and indemnify and reimburse the Senior Secured Parties in
connection with the exercise of the purchase option set forth herein shall be
obligations of the relevant Junior Secured Parties other than the Junior
Representatives, and (ii) the Junior Representatives shall have no obligations
under this Section 7 except to the extent they are required to act in an
administrative capacity for their respective Class of Junior Secured Parties in
accordance with their respective Loan Documents.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance. Each Class of Loan Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. Each Representative, on behalf of
it itself and the respective Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the other Representatives.

8.2 No Warranties or Liability. Each Representative acknowledges and agrees that
the other Representatives have made no representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any Loan Document, the ownership by any Loan Party of any
Collateral or the perfection of any Liens thereon. Except as otherwise provided
in this Agreement, each Representative will be entitled to manage and supervise
the respective extensions of credit to any Loan Party in accordance with law,
the applicable Loan Documents and their usual practices, modified from time to
time as they deem appropriate. No Representative shall have any obligation
whatsoever to the other Secured Parties to ensure that any Collateral in its
possession is genuine or owned by a Loan Party or to preserve the rights or
benefits of any Person.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the Loan Documents.

SECTION 9. Obligations Unconditional.

All rights, interests, agreements and obligations hereunder of each Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representatives and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of any Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;

(c) any exchange, release or lack of perfection of any Lien or any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 10. Miscellaneous.

10.1 Rights of Subrogation. Each Junior Representative, for and on behalf of
itself and the respective Junior Secured Parties, agrees that no payment to any
Senior Representative pursuant to the provisions of this Agreement shall entitle
such Junior Representative or respective Junior Secured Party to exercise any
rights of subrogation in respect thereof until the Senior Obligations Payment
Date. Following the Senior Obligations Payment Date, each applicable Senior
Representative agrees to execute such documents, agreements, and instruments as
such Junior Representative or any Junior Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Senior Obligations resulting from payments to such Senior Representative by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by such Senior
Representative are paid by the Loan Parties upon request for payment thereof.
Each Senior Representative agrees that no payment to a Junior Representative or
the respective Junior Secured Party pursuant to the provisions of this Agreement
shall entitle such Senior Representative to exercise any rights of subrogation
in respect thereof until the applicable Junior Obligations Payment Date.
Following any Junior Obligations Payment Date, the applicable Junior
Representative agrees to execute such documents, agreements, and instruments as
any applicable Senior Representative may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Junior
Obligations resulting from payments to such Junior Representative by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by such Junior
Representative are paid by the Loan Parties upon request for payment thereof.

10.2 Further Assurances. Each of the Representatives will, at the Loan Parties’
expense and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that any other party may reasonably request, in order
to protect any right or interest granted or purported to be granted hereby or to
enable each Representative to exercise and enforce its rights and remedies
hereunder; provided that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.

10.3 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Loan Document, the provisions of this
Agreement shall govern.

10.4 Continuing Nature of Provisions.

(a) Subject to Section 5.5 and Section 10.4(b), this Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until there is
only one outstanding Class of Secured Obligations. This is a continuing
agreement and the Secured Parties may continue, at any time and without notice
to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

(b) Notwithstanding Section 10.4(a), this Agreement shall terminate with respect
to any Representative upon the ABL Obligations Payment Date, Term Obligations
Payment Date, Convertible Note Obligations Payment Date, or Excess ABL
Obligations Payment Date, as applicable, and the termination of the applicable
Loan Documents.

 

- 31 -



--------------------------------------------------------------------------------

10.5 Amendments; Waivers; Acknowledgment; Authority.

(a) No amendment or modification of any of the provisions of this Agreement
shall be effective unless the same shall be in writing and signed by each
Representative. A copy of any amendment or modification shall be promptly
provided to the ABL Borrower. Upon the ABL Obligations Payment Date, Term
Obligations Payment Date, Convertible Note Obligations Payment Date, or Excess
ABL Obligations Payment Date, as applicable, and the termination or discharge of
the applicable Loan Documents, the signature of the Representative of the
Secured Parties whose Loan Documents have been terminated or discharged and
Obligations have been so paid, or discharged, or defeased shall not be required
to subsequently amend, modify, or terminate this Agreement, provided that this
Section shall not be construed to amend Section 10.5(b) or otherwise restrict
the incurrence of Additional Debt and the joinder of such Secured Parties to
this Agreement (after which, the consent of the Representative of such
Additional Debt shall be required to amend or modify this Agreement).

(b) It is understood that the Representatives, without the consent of any other
Secured Party (other than the Secured Parties of their respective Class), may in
their discretion determine that a supplemental agreement (which may take the
form of Exhibit A: Form of Additional Indebtedness Joinder and Designation) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations, Term Obligations or Convertible Note Indenture Obligations, as the
case may be, under this Agreement, which supplemental agreement shall specify
which class of Secured Obligations such Additional Debt shall constitute;
provided, that such Additional Debt is permitted to be incurred by this
Agreement and the other Loan Documents, and is permitted by said agreements to
be subject to the provisions of this Agreement as a Class of Secured
Obligations, as applicable.

(c) By its signature, each person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. Each Representative executing this
Agreement as agent for any Secured Party represents and warrants to the other
parties hereto that it is duly authorized to bind such Secured Party.

(d) It is understood and agreed that each of the ABL Agent, Term Agent and
Convertible Noteholder Trustee is executing this Agreement solely in its
capacity as administrative agent or trustee (as applicable) and collateral agent
or collateral trustee, as applicable, for its respective Class of Secured
Parties and shall be entitled to request the written direction or the written
consent of the requisite percentage of such Secured Parties as provided in its
respective Loan Documents in connection with any action taken on behalf of such
Class of Secured Parties hereunder. The rights, privileges and immunities of
each of the ABL Agent, Term Agent, and Convertible Noteholder Trustee as set
forth in the respective Loan Documents shall apply to any actions taken
hereunder.

10.6 Information Concerning Financial Condition of the Loan Parties. Without
imposing any obligation on any Representative other than as set forth in the
respective Loan Documents, each of the Representatives hereby assume
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the Secured Obligations. The Representatives hereby agree that no party shall
have any duty to advise any other party of information known to it regarding
such condition or any such circumstances (except as otherwise expressly provided
in the Loan Documents or this Agreement). Except to the extent otherwise
expressly required under this Agreement, in the event any Representative, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

-32 -



--------------------------------------------------------------------------------

10.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.

10.8 CONSENT TO JURISDICTION; JURY TRIAL WAIVER.

(A) EACH REPRESENTATIVE HEREBY AGREES THAT ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST IT ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR
ITSELF AND FOR THE RESPECTIVE SECURED PARTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE REPRESENTATIVE AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.9 IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH REPRESENTATIVE IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT EACH SECURED PARTY RETAINS THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(B) EACH REPRESENTATIVE HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.9. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST SUCH
REPRESENTATIVE IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

(C) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.8(C) AND

 

-33 -



--------------------------------------------------------------------------------

EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

10.9 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be, in the case of the Representatives, as set forth below
such Person’s name on the signature pages hereof, or, in the case of any Loan
Party, on the signature page to the Acknowledgment attached as Annex 1, or such
other address as may be designated by such Person in a written notice to all of
the other parties.

10.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each other Secured Party and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral.

10.11 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any Secured Party from exercising any available
remedy to accelerate the maturity of any indebtedness or other obligations owing
under the Senior Documents or the Junior Documents, as applicable, or to demand
payment under any Guarantee in respect thereof.

10.14 Counterparts; Integration; Effectiveness. This agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15 Additional Loan Parties. The ABL Borrower shall cause each Person that
becomes a Loan Party after the date hereof to acknowledge this Agreement by
execution and delivery by such Person of an Acknowledgment in the form of Annex
1.

10.16 Bailment. Each Senior Representative agrees that if it shall at any time
hold in its possession or control any Collateral, such Senior Representative
shall, solely for the purpose of perfecting the Junior Liens granted under the
Junior Documents and subject to the terms and conditions of this Section 10.16,
also hold and/or maintain control of such Collateral as gratuitous bailee or
representative

 

- 34 -



--------------------------------------------------------------------------------

(as defined in Section 1-201(35) of the UCC) of the Junior Representatives. Each
Senior Representative shall be entitled to deal with such Collateral in
accordance with the terms of this Agreement and the other Loan Documents as if
the applicable Junior Liens did not exist. Without limiting the foregoing, no
Senior Representative shall have any obligation or responsibility to ensure that
any Collateral is genuine or owned by any of the Loan Parties. No Senior
Representative shall, by reason of this Agreement, any other Security Document
or any other agreement, document or instrument, have a fiduciary relationship in
respect of any other Secured Party. After the occurrence of the Senior
Obligations Payment Date, the Controlling Senior Representative shall transfer
the possession and control of such Collateral, together with any endorsements
requested by the successor Controlling Senior Representative but without
recourse or warranty, (i) if any Junior Obligations are outstanding at such
time, to the successor Controlling Senior Representative, as determined by the
Lien Priority set forth in Section 2.1, and (ii) if no Junior Obligations are
outstanding at such time, to the applicable Loan Party, in each case so as to
allow such person to obtain possession and control of such Collateral.

10.17 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or part
of any payment with respect to the Senior Obligations previously made shall be
rescinded for any reason whatsoever, then such Senior Obligations shall be
reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien Priorities and the relative rights and obligations of the
Secured Parties provided for herein. In addition, each Representative further
agrees that if, at any time, all or part of any payment with respect to any
Senior Obligations secured by any Senior Collateral previously made shall be
rescinded for any reason whatsoever, such Representative will promptly pay over
to the applicable Senior Representative any payment received by it in respect of
any such Senior Collateral that is still in such Representative’s possession and
shall promptly turn any such Senior Collateral then held by it over to the
applicable Senior Representative, and the provisions set forth in this Agreement
will be reinstated as if such payment had not been made, until the payment and
satisfaction in full of the applicable Senior Obligations.

10.18 Existing Intercreditor. As between the ABL Obligations, the ABL Secured
Parties, the ABL Agent and the ABL Liens, on the one hand, and the Term
Obligations, the Term Secured Parties, the Term Agent, and the Term Liens, on
the other hand, if there is an inconsistency or conflict between this Agreement
and that certain Amended and Restated Intercreditor Agreement (as amended,
restated, supplemented or otherwise modified from time to time immediately prior
to the date hereof, the “Existing Intercreditor”), dated as of June 29, 2016, by
and among Cantor Fitzgerald Securities (as successor to Wells Fargo Bank,
National Association), as ABL Agent, Wilmington Savings Fund Society, FSB, as
Existing Noteholder Agent, Delaware Trust Company, Term Agent, and the other
parties thereto (as each of those terms is defined in the Existing
Intercreditor), this Agreement shall govern; provided, however, that the parties
hereto acknowledge that the Existing Intercreditor Agreement may contain terms
that contradict the terms of this Agreement. If any Representative is in doubt
as to what action, if any, should be taken under this Agreement or the Existing
Intercreditor Agreement due to an actual or perceived conflict between such
agreements, such Representative shall, upon notice to the other Representatives,
have the right to do any and all of the following: (a) withhold or stop
performance with respect to such action until such Representative is satisfied
that such doubt has been resolved or (b) file a suit in interpleader and obtain
an order of the court of appropriate jurisdiction requiring all such persons to
litigate in such court their respective claims arising out of or in connection
with the conflict. Such Representative’s costs, including reasonable attorneys’
fees, shall be reimbursed as set forth in the applicable Loan Documents, and no
party hereto shall assert that any action taken pursuant to this Section 10.18
shall be due to such Representative’s gross negligence, willful misconduct or
breach of this Agreement.

[Remainder of page intentionally left blank]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL AGENT:   CANTOR FITZGERALD SECURITIES, as ABL Agent for and on behalf of the
ABL Secured Parties   By:  

/s/ James Buccola                                                         

Name: James Buccola
Title: Head of Fixed Income

  Address for Notices:  

Cantor Fitzgerald Securities, as Agent

1801 N. Military Trail, Suite 202

Boca Raton, FL 33431

Attn: N. Horning (SAExploration)

Email: nhorning@cantor.com

  With a copy to (which shall not constitute notice):  

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103

Attn: Nathan Plotkin

INTERCREDITOR AGREEMENT  

 

- 36 -



--------------------------------------------------------------------------------

CONVERTIBLE NOTEHOLDER TRUSTEE:   WILMINGTON SAVINGS FUND SOCIETY, FSB, as
Convertible Noteholder Trustee for and on behalf of the Convertible Note Secured
Parties   By:  

/s/ Geoffrey J. Lewis                                        

Name: Geoffrey J. Lewis
Title: Vice President

  Address for Notices:  

Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, Delaware 19801
Attention: Corporate Trust
Reference: SAExploration Holdings, Inc. 6.000%

Senior Secured Convertible Notes due 2023

Facsimile: (302) 421-9137

  With a copy to (which shall not constitute notice):  

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: Brian G. Rose

Telephone: 713-226-6634

Facsimile: 713-226-6234

Email: brose@porterhedges.com

INTERCREDITOR AGREEMENT  

 

- 37 -



--------------------------------------------------------------------------------

TERM AGENT   DELAWARE TRUST COMPANY, as Term Agent for and on behalf of the Term
Secured Parties   By:  

/s/ Alan J. Halpern                                                 

Name: Alan Halpern
Title: Vice President

  Address for Notices:  

Delaware Trust Company

251 Little Falls Drive

Wilmington, DE 19808

Attention:     Corporate Trust Administration

Facsimile:     (302) 636-8666

Email:            trust@delawaretrust.com

  With a copy to (which shall not constitute notice):  

ROPES & GRAY LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention:    Mark R. Somerstein

Facsimile:    646-728-1663

Email:          mark.somerstein@ropesgray.com

INTERCREDITOR AGREEMENT  

 

- 38 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledge and consent to the foregoing Intercreditor
Agreement, dated as of September 26, 2018 (as in effect on the date hereof, the
“Intercreditor Agreement”), by and between Cantor Fitzgerald Securities, as ABL
Agent, and Wilmington Savings Fund Society, FSB, as Convertible Noteholder
Trustee and Delaware Trust Company, as Term Agent. Unless otherwise defined in
this Acknowledgement, terms defined in the Intercreditor Agreement have the same
meanings when used in this Acknowledgement.

Each Loan Party agrees to be bound by the Intercreditor Agreement and agrees
that it will, together with its successors and assigns, recognize all rights
granted pursuant to the Intercreditor Agreement to each Representative and each
Class of Secured Parties and will not do any act or perform any obligation which
is not in accordance with the agreements set forth in the Intercreditor
Agreement.

Each Loan Party agrees that any Representative holding Collateral does so as
bailee (under the UCC) for the other Representatives and is hereby authorized to
and may turn over to such other Representatives upon request therefor any such
Collateral, after all obligations and indebtedness of each of undersigned to the
bailee Representative and the Secured Parties for which it acts have been fully
paid and performed.

Each Loan Party further acknowledges and agrees that (i) it is not an intended
beneficiary or third party beneficiary under the Intercreditor Agreement or
under any amendment thereto, (ii) in the event of a breach by any Loan Party
that is continuing of any of the terms and provisions contained in the foregoing
Intercreditor Agreement, such a breach shall constitute an “Event of Default” as
defined in and under the ABL Agreement, the Term Agreement and the Convertible
Note Indenture Agreement, (iii) it will execute and deliver such additional
documents and take such additional actions as may be necessary or desirable in
the opinion of any Representative to effectuate the provisions and purposes of
the foregoing Intercreditor Agreement and (iv) the Intercreditor Agreement may
be amended or supplemented from time to time without notice to, or the consent
of, any Loan Party so long as such amendment or supplement does not impose any
additional obligations on such Loan Party.

[Remainder of page intentionally left blank]

ANNEX 1 - ACKNOWLEDGMENT

 

- 39 -



--------------------------------------------------------------------------------

  SAEXPLORATION HOLDINGS, INC.   By:  

/s/ Brent Whiteley                                                     

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

  SAEXPLORATION, INC.   By:  

/s/ Brent Whiteley                                                     

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

  SAEXPLORATION SUB, INC.   By:  

/s/ Brent Whiteley                                                     

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

  SAEXPLORATION SEISMIC SERVICES (US), LLC   By:  

/s/ Brent Whiteley                                                     

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

  NES, LLC   By:  

/s/ Brent Whiteley                                                     

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

   

SAEXPLORATION ACQUISITIONS (U.S.), LLC

 

By: /s/ Brent Whiteley                                             

Name: Brent Whiteley
Title: Chief Financial Officer, General Counsel and Secretary

 

- 40 -



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT  

Address for Notices:
1160 Dairy Ashford, Suite 160
Houston, Texas 77079
Attention: Chief Financial Officer
Email: bwhiteley@saexploration.com
Facsimile: (281) 258-4418

 

- 41 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADDITIONAL INDEBTEDNESS JOINDER AND DESIGNATION

ADDITIONAL INDEBTEDNESS JOINDER AND DESIGNATION, dated as of
[                    ,                ] (this “Joinder”), by and among Cantor
Fitzgerald Securities, as ABL Agent (“ABL Agent”), Wilmington Savings Fund
Society, FSB, as Convertible Noteholder Trustee (“Convertible Noteholder
Trustee”), Delaware Trust Company, as Term Agent (“Term Agent”) and
[                    ], as [Agent] (as defined below) and any successors or
assigns thereof, to the Intercreditor Agreement dated as of September 26, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the ABL Agent, Convertible Noteholder Trustee,
Term Agent, and the other parties party thereto from time to time. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

Reference is made to that certain [Document], dated as of
[                ,            ] (the “[                        ]”), among
[                    ], and [                ], as [trustee and notes collateral
agent] (in such capacity, the “[specify agent]”).

Section 10.5 of the Intercreditor Agreement permits the Representatives to
designate Additional Debt under the Intercreditor Agreement.

Accordingly, the [Agent], for itself and on behalf of [                    ],
hereby agrees with the ABL Agent, Convertible Noteholder Trustee and Term Agent
as follows:

Section 1. Designation of Additional Indebtedness. The Representatives hereby
designate such Additional Indebtedness as [                    ] Obligations
under the Intercreditor Agreement.

Section 2. Agreement to be Bound. The [Agent], for itself and on behalf of
[                    ], hereby agrees to be bound by the terms and provisions of
the Intercreditor Agreement and shall, as of the date hereof with respect to the
[                        ] Obligations incurred or to be incurred under the
[Document] referred to above, be deemed to be a party to the Intercreditor
Agreement.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the [Agent] shall be sent to the
address set forth below its name on the signature page hereto (until notice of a
change thereof is delivered as provided in Section 10.9 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to
Intercreditor Agreement as of the date first written above.

 

[                                 ],

as [Agent]

By:  

 

  Name:   Title: Address for Notices:

 



--------------------------------------------------------------------------------

ABL AGENT:   CANTOR FITZGERALD SECURITIES, as ABL Agent for and on behalf of the
ABL Secured Parties   By:  

                                                                          

Name:
Title:

CONVERTIBLE NOTEHOLDER TRUSTEE:   WILMINGTON SAVINGS FUND SOCIETY, FSB, as
Convertible Noteholder Trustee for and on behalf of the Convertible Note Secured
Parties   By:  

                                                                        

Name:
Title:

TERM AGENT:   DELAWARE TRUST COMPANY, as Term Agent for and on behalf of the
Term Secured Parties   By:  

                                                                          

Name:
Title: